TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00591-CV



                            Jose Fernandez Galan Palau, Appellant

                                                v.

                           Flor De Maria Navarro Sanchez, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-FM-06-002234, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant has filed a motion to dismiss this appeal, stating that he no longer wishes

to prosecute his appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).

We grant Susan Norman’s motion to withdraw.


                                            __________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: February 20, 2008